IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                    April 5, 2006 Session

                STATE OF TENNESSEE v. LEONARD J. YOUNG

                  Automatic Appeal from the Court of Criminal Appeals
                             Criminal Court for Shelby County
                            Nos. 00-04017, 00-04018, 00-04019
          Joseph B. Dailey, Presiding Judge; Jon Kerry Blackwood, Special Judge



                   No. W2002-03012-SC-DDT-DD - Filed on June 30, 2006



ADOLPHO A. BIRCH, JR., J., concurring in part and dissenting in part.

        I concur in the conclusion of the majority that Young's convictions should be affirmed. As
to the sentence of death, however, I respectfully dissent. I continue to adhere to my view that the
comparative proportionality review protocol currently embraced by the majority is inadequate to
shield defendants from the arbitrary and disproportionate imposition of the death penalty. See State
v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and dissenting), and cases cited
therein. Accordingly, I respectfully dissent from that portion of the majority opinion affirming the
imposition of the death penalty in this case.




                                                             _______________________________
                                                             ADOLPHO A. BIRCH, JR.